The Supreme Court affirmed the decree of the Common Pleas on 26 Jan., 1885, in the following opinion,
Per Curiam :
There is no merit in either specification of error. There is no error in striking from the records the bill of review, filed *192without leave of the Court. After the decree had been entered the money was paid, deed executed, delivered and recorded. It was the settlement of a family difficulty which should not be disturbed for the cause averred in the petition, inasmuch as all the equities claimed are fully rebutted by the facts' set forth in the answer.
Decree affirmed and appeal dismissed at the costs of the appellant.